Citation Nr: 0530746	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  96-07 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for degenerative arthritis of the lumbar and cervical 
spine, on appeal from the initial evaluation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
March 1973, September 1975 to August 1980, and April 1981 to 
July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that assigned noncompensable disability 
evaluations for lumbosacral strain and cervical strain, after 
granting service connection for the same.  The veteran 
appealed the assigned rating.  By a rating action dated in 
July 2005, the RO assigned a 20 percent disability evaluation 
for degenerative arthritis of the lumber and cervical spine, 
effective from December 1994.

In July 2004, the Board remanded the matter to the RO via the 
Appeals Management Center (AMC) for the purpose of obtaining 
additional evidence and to cure certain due process 
deficiencies.  The matter was returned to the Board in 
September 2005 for final appellate consideration.  

This appeal initially included a claim for increased 
evaluations for bilateral varicose veins, sinusitis, left 
knee strain, and rhinitis.  The Board rendered a final 
decision addressing these issues in July 2004.  As such, the 
claims of entitlement to an increased evaluation for 
bilateral varicose veins, sinusitis, left knee strain, and 
rhinitis are no longer the subject of appellate 
consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's cervical spine disability is essentially 
asymptomatic, and there is no evidence that the veteran's 
cervical spine disability resulted in slight loss of range of 
motion of the cervical spine; forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, a combined range of motion of the cervical 
spine greater that 170 degrees but not greater than 335 
degrees.

3.  There is no evidence that the veteran's lumbar spine 
disability resulted in severe loss of range of motion of the 
lumbar spine; forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; favorable ankylosis of the 
entire thoracolumbar spine; or, severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing of irregularity of joint 
space.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for degenerative arthritis of the lumbar and cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5290, 5292, 5293, 5295 
(2002), Diagnostic Codes 5003, 5010, 5290, 5292, 5293, 5295 
(2003), Diagnostic Codes 5237, 5242, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in September 2003 and December 2004, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claim for increased ratings, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to establish his claim for higher disability evaluations.  
The December 2004 letter specifically informed the veteran to 
submit any evidence in his possession that pertained to his 
claim.  The September 2003 and December 2004 letters 
therefore provided the notice of all four elements that were 
discussed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The February 1995 rating decision, July 1995 Statement of the 
Case (SOC), and Supplemental Statement of the Case (SSOC) 
dated in June 1996, January 2003, March 2004, and July 2005 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claim for increased ratings.  
The January 2003 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Service medical records have been associated with the claims 
folder.  The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claim on appeal.  The veteran was afforded VA examinations in 
February 1996, April 1997, and June 1997 for the purpose of 
determining the nature and severity of his cervical spine and 
lumbar spine disabilities.  The veteran was also scheduled to 
appear for examinations in October 2003, November 2003, 
December 2003, and January 2005, but he failed to report for 
those examinations.  The consequence in this case of the 
veteran's failure without good cause to report for the VA 
examinations is that his disability must be rated on the 
basis of the other relevant evidence on file.  38 C.F.R. § 
3.655(b) (2005).  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2004) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
September 2003 notice was not given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2003 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in March 2004.  

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claims for an increased evaluation for the veteran's low 
back disability originated from the RO decision that granted 
service connection for that disability.  The claim therefore 
stems from the initial rating assigned to those disabilities.  
At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. In 
the absence of limitation of motion, a 10 percent rating is 
assigned when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups; and a 20 
percent rating is assigned when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5290, which pertained to limitation of motion 
of the cervical spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........30 
Moderate.................................
.......... .........20 
      Slight............................................. 
............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised again 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 


motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2004)

The veteran is currently in receipt of a 20 percent 
disability evaluation for degenerative arthritis of the 
lumbar and cervical spine under Diagnostic Code 5010.  This 
is the maximum rating allowable under this diagnostic code.  
There is also no basis for a higher rating based on 
limitation of motion due to any functional loss, as the 
veteran is receiving the maximum schedular rating under 
Diagnostic Code 5010.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  A higher disability evaluation for the veteran's 
degenerative arthritis as a single disability process would 
therefore be inappropriate.  

The Board has also considered whether a higher disability 
evaluation would be warranted by rating the individual joints 
effected by the degenerative arthritis.  In this regard, the 
Board finds that the evidence of record fails to support the 
assignment of disability evaluations of the lumbar spine or 
cervical spine that would result in a combined disability 
evaluation in excess of the currently assigned 20 percent 
rating.  

Consideration has been given to the reports of VA 
examinations conducted in February 1996, April 1997, and June 
1997.  At his February 2996 examination, the veteran 
complained of back pain that had grown gradually worse as 
time had passed.  He said he took over-the-counter and 
prescription pain relief medication.  He said his neck did 
not bother him much.  He indicated that his neck had been 
worse in the past, but that he was now symptom free.  There 
were no postural abnormalities.  The musculature of the back 
was in good condition and there was only a very slight 
scoliosis of the spine.  Range of motion of neck was full in 
all directions.  The veteran could achieve flexion of the 
lumbar spine to 90 degrees, extension to 25 degrees, rotation 
to the left to 35 degrees, rotation to the right to 30 
degrees, and lateral flexion to 35 degrees bilaterally.  
There was no evidence that the veteran experienced any pain 
on motion.  There was also no evidence of neurological 
involvement.  X-rays showed degenerative changes in the 
cervical and lumbar spine.  The impression was chronic low 
back pain with some mild degenerative arthritis.  

At his April 1997 examination, the veteran stood erect and 
had a normal posture and lumbar lordosis.  There was no 
deformity.  There was no tenderness or spasm of the 
paravertebral muscles.  The veteran could achieve flexion of 
the lumbar spine to 85 degrees, extension to 30 degrees, 
lateral flexion to 25 degrees bilaterally, and rotation to 30 
degrees bilaterally.  The examiner observed that there was 
minimal discomfort expressed on forward flexion.  There was 
again no evidence of neurological involvement.  

When he was examined in June 1997, which was also the last 
time he appeared for a VA examination, the veteran complained 
of low back pain on a daily basis.  He stated the pain was 
worse at night.  He said he took anti-inflammatory 
medications every day.   He endorsed a burning pain in both 
feet and paresthesias in both legs.  The veteran stood 
upright with normal curvature of the spine.  Forward flexion 
was painlessly done to 75 degrees and could be achieved with 
pain to 100 degrees.  The veteran could achieve lateral 
flexion to 15 degrees with pain bilaterally and rotation to 
30 degrees bilaterally.  There was no tenderness in any area 
of the lumbar spine.  Deep tendon reflexes of this lower 
extremities were lagging.  There were sensory changes in as 
much as there was hypesthesia and hyperesthesia to pinprick 
and numbness of the feet.  Recent x-rays were noted to show 
post-traumatic changes involving L1 with narrowing of L1/L2.  
The diagnosis was productive spondylosis of L1-L2 and 
polyneuropathy.  However, the examiner recommended that the 
veteran undergo a nerve conduction study to determine whether 
the polyneuropathy was causing his lower extremity pain.

The veteran underwent EMG and nerve conduction studies in 
June 1997.  A summary of the studies indicated that neural 
conduction of both lower extremities was within normal 
limits.  The impression was that the veteran had a normal 
study, and that there was no electric evidence suggesting the 
presence of a peripheral neuropathy of the legs.

There is simply no evidence that his cervical spine 
disability resulted in slight loss of range of motion of the 
cervical spine, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees, or 
a combined range of motion of the cervical spine greater 
that 170 degrees but not greater than 335 degrees.  Indeed, 
when the veteran was examined in February 1996, he had a 
full range of motion of the cervical spine.  He also 
reported that his neck disability was asymptomatic.  The 
Board therefore finds that the criteria necessary to assign a 
compensable disability evaluation for the veteran's cervical 
strain have not been established.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  

As the veteran's cervical spine disability would be rated as 
noncompensable, the only means by which a disability 
evaluation in excess of 20 percent for degenerative arthritis 
of the spine could be assigned would be if a higher (40 
percent) rating could be assigned for the veteran's 
lumbosacral strain.  The criteria for a 40 percent rating 
have not been met, however.  There is no evidence of listing 
of the whole spine or a positive Goldthwaite's sign, which 
are necessary findings to achieve a 40 percent rating under 
Diagnostic Code 5295.  There is also no evidence that the 
veteran suffers from intervertebral disc syndrome as a result 
of his service connected lumbar spine disability.  Indeed, 
although there is evidence that veteran experiences 
neurological changes including hypesthesia and hyperesthesia 
to pinprick and numbness of the feet, the report of the June 
1997 EMG and nerve conduction studies indicated that the 
neural conduction in the veteran's lower extremities was 
within normal limits.  The conclusion was that there was no 
electric evidence to explain the veteran's complaints of 
peripheral neuropathy.  The veteran has also provided no 
evidence of severe recurring attacks of intervertebral disc 
syndrome with intermittent relief, or that he experienced any 
incapacitating episodes resulting from intervertebral disc 
syndrome of at least four weeks during the past year.  A 
higher (40 percent) disability evaluation under the old 
Diagnostic Code 5293 or new Diagnostic Code 5243 is therefore 
not warranted.  There is also no evidence that the veteran 
suffers from mild, incomplete paralysis of the sciatic or 
peroneal nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8520, 8521.  In other words, the Board finds that a 
disability evaluation under the rating criteria for 
lumbosacral strain or intervertebral disc syndrome would not 
yield a higher rating.

Further, the evidence of record does not show severe 
limitation of motion of the lumbar spine.  There was also no 
evidence that the veteran's lumbar spine disability has 
resulted in limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  At his June 
1997 VA examination, the veteran demonstrated forward flexion 
to 75 degrees, lateral flexion to 15 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  The Board also finds 
that the medical evidence does not reflect objective evidence 
of pain, instability, or weakness sufficient enough to 
warrant a 40 percent rating.  The veteran's complaints of 
pain were duly considered when the above measurements were 
reported.  In short, the criteria for a 40 percent evaluation 
for lumbosacral strain have not been met.  See 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b) (1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b) (1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b) (1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
arthritis of the lumbar and cervical spine.  There is no 
objective evidence that the veteran spine disability, in and 
of itself, has resulted in marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.




ORDER

Entitlement to a disability evaluation in excess of 20 
percent for degenerative arthritis of the lumbar and cervical 
spine is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


